DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Amendment filed on 07/20/21. Claims 9 and 17 have been cancelled. Claims 1, 4, 8, 10, 13, -15-16, 18 and 20 have been amended. Claims 1-8, 10-16 and 18-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Komori (2017/0091746) in view of Sullivan (2003/0093320) and further in view of Carroll et al. (2016/0063585).
 As per claims 1-8, 10-16, and 18-20, Komori discloses a settlement device that is connected to a registration device via a network and that performs settlement for a plurality of commodities registered by the registration device, the settlement device comprising: a computer configured to: acquire commodity data related to the plurality of commodities registered by the registration device (See Komori, Paragraphs 0044-0047); receive a selection of a first commodity from among the plurality of commodities (See Komori, Paragraphs 0046-0047).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of Sullivan within the teaching of Komori with the motivation of providing the transaction tax compliance system includes data and formulae that allow for accurate transaction tax compliance. The system calculates the tax based on: 1) the applicable tax situs (the taxing location), 2) the applicable international, federal, state, and local tax rates and limitations, 3) product- and/or service-based exemptions (exemptions based upon the taxable status of a product or service), 4) entity- and/or usebased exemptions (exemptions based upon the taxable status of a purchaser or seller or upon the use to which the purchase will be put), and 5) the appropriate method of rounding. The system also imports the tax liability information into the applicable tax return; the returns can be completed and printed for execution and mailing. The automation of these functions substantially reduces 
In addition, as best understood, Sullivan in view of Komori disclose all of the limitations above. The combination of Sullivan/ Komori does not explicitly disclose “a touch panel configured to display a list of the plurality of commodities and receive a selection of a first commodity from the list; a visual indicator configured to provide a visual indication, and a computer operatively coupled to the touch panel and the visual indicator and”, “from the touch panel”, “and (b) control the visual indicator to begin providing the visual indication”.
However, Carroll teaches “a touch panel configured to display a list of the plurality of commodities and receive a selection of a first commodity from the list (See Carroll, Fig.1; Fig.5-Fig.6; Paragraphs 0047-0051; 0065; 0078; 0100; 0103; 0105-0106; 0109); a visual indicator configured to provide a visual indication, and a computer operatively coupled to the touch panel and the visual indicator and”, “from the touch panel”, “and (b) control the visual indicator to begin providing the visual indication” (See Carroll, Fig.1; Fig.5-Fig.6; Paragraphs 0047-0051; 0065; 0078; 0100; 0103; 0105-0106; 0109).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of Carroll within the teachings of Sullivan and Komori with the motivation of providing a method for managing remotely placed orders comprising the steps of receiving to an order management server a venue selection from a mobile device at a first location, the venue selection identifying a first venue from among a plurality of venues, the first venue located at a second location. The method further comprises the steps of requesting venue specific menu data from a venue server at the second location, wherein the venue specific menu data identifies a plurality of goods then available for 

As per claim 2, Komori in view of Sullivan and Carroll discloses the settlement device of claim 1, wherein the commodity data includes a price of the first commodity and the first tax rate of the tax imposed on the first commodity (See Sullivan, Paragraphs; and wherein the computer is configured to calculate the first tax amount based on the price and the first tax rate, and wherein the computer is configured to calculate the second tax amount based on the price and the second tax rate (See Sullivan, Paragraphs 0070-0072). 

As per claim 3, Komori in view of Sullivan and Carroll discloses the settlement device of claim 2, wherein the commodity data further includes tax type information for identifying whether the price of the first commodity is a tax-included price including the tax amount or a tax-excluded price not including the tax amount (See Sullivan, Paragraphs 0054; 0061; 0065; 0075-0076); and wherein, in response to the tax type information indicating that the price of the first commodity is the tax-included price, the computer is configured to change the price of the first commodity 

 As per claim 4, Komori in view of Sullivan and Carroll discloses the settlement device of claim 1, wherein the plurality of commodities include at least one commodity of a first type and at least one commodity of a second type, wherein the first commodity is one of the commodities of the first type, and wherein the selection of the first commodity includes an input of a number of commodities of the first type whose tax rate is to be changed (See Sullivan, Paragraph 0080). 

As per claim 5, Komori in view of Sullivan and Carroll discloses the settlement device of claim 4, wherein the commodities of the first type further include a second commodity, and wherein the computer is configured to settle the transaction based on the total cost of the first commodity and a total cost of a second commodity, wherein the total cost of the second commodity includes a third tax amount calculated at the first tax rate (See Sullivan, Paragraphs 0043; 0114-0116). 

As per claim 6, Komori in view of Sullivan and Carroll discloses the settlement device of claim 1, wherein the computer is configured to settle the transaction based on the total cost of the first commodity and a total cost of a second commodity, wherein the total cost of the second commodity includes a third tax amount calculated at the first tax rate (See Sullivan, Paragraphs 0043; 0114- 0116; 0054). 

As per claim 7, Komori in view of Sullivan and Carroll discloses the settlement device of claim 6, wherein the computer is configured to settle the transaction based on the total cost of the first 

As per claim 8, Komori in view of Sullivan and Carroll discloses the settlement device of claim 1,  wherein “the visual indication is a first the first visual indication” wherein the computer is configured to receive a transaction code associated with the transaction from the registration device, and wherein the computer is configured to control the indicator to provide a first  indication in response to receiving the transaction code (See Komori, Paragraphs 0040-0041; 0043-0044). 

As per claim 10, Komori in view of Sullivan and Carroll discloses the settlement device of claim 9, 
 wherein the first indication is light of a first color, and wherein the second indication is light of a second color different from the first color (See Komori, Paragraphs 0030; 0051; 0053-0054). 

As per claim 11, Komori in view of Sullivan and Carroll discloses the settlement device of claim 1, wherein the first commodity includes at least one of a food or a beverage, wherein the first tax rate is associated with one of (a) consumption of the first commodity within a store associated with the settlement device or (b) consumption of the first commodity outside the store, and wherein the second tax rate is associated with the other of (a) consumption of the first commodity within the store or (b) consumption of the first commodity outside the store (See Sullivan, Paragraphs 0054- 0055; 0064). 



As per claim 13, Komori discloses a method of settlement to be performed by a computer of a settlement device, the method comprising: acquiring commodity data related to a plurality of commodities registered by a registration device (See Komori, Paragraphs 0026-0027; 0056- 0057).
Komori does not explicitly disclose receiving a selection of a selected commodity from the plurality of commodities, the selection indicating that a tax rate of the selected commodity is to be changed; changing a tax amount of a tax imposed on the selected commodity from a first tax amount calculated at a first tax rate before the change to a second tax amount calculated at a second tax rate after the change; and settling a transaction based on a total cost of the selected commodity, the total cost including the second tax amount.
However, Sullivan teaches receiving a selection of a selected commodity from the plurality of commodities, the selection indicating that a tax rate of the selected commodity is to be changed (See Sullivan, Paragraphs 0054; 0061; 0065; 0075-0076); changing a tax amount of a tax imposed on the selected commodity from a first tax amount calculated at a first tax rate before the change to a second tax amount calculated at a second tax rate after the change (See Sullivan, Paragraphs 0054; 0061; 0065; 0075-0076); and settling a transaction based on a total cost of the selected commodity, the total cost including the second tax amount (See Sullivan, Paragraphs 0043; 0114-0116).

state, and local tax rates and limitations, 3) product- and/or service-based exemptions (exemptions based upon the taxable status of a product or service), 4) entity- and/or usebased exemptions (exemptions based upon the taxable status of a purchaser or seller or upon the use to which the purchase will be put), and 5) the appropriate method of rounding. The system also imports the tax liability information into the applicable tax return; the returns can be completed and printed for execution and mailing. The automation of these functions substantially reduces the transaction tax compliance burdens sellers and purchasers suffer. Further, users no longer need to research and analyze transaction tax laws and rules, as it is included in the system (See Sullivan, Paragraph 0006).
In addition, as best understood, Sullivan in view of Komori disclose all of the limitations above. The combination of Sullivan/ Komori does not explicitly disclose “controlling a touch panel of the settlement device to display a list of the plurality of commodities; receiving, from the touch panel”,” in response to receiving the selection of the selected commodity”, “and (b) controlling a visual indicator of the settlement device to begin providing a visual indication”.
However,  Carroll teaches “controlling a touch panel of the settlement device to display a list of the plurality of commodities (See Carroll, Fig.1; Fig.5-Fig.6; Paragraphs 0047-0051; 0065; 0078; 0100; 0103; 0105-0106; 0109);  receiving, from the touch panel”,” in response to receiving the selection of the selected commodity”, “and (b) controlling a visual indicator of the settlement 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of Carroll within the teachings of Sullivan and Komori with the motivation of providing a method for managing remotely placed orders comprising the steps of receiving to an order management server a venue selection from a mobile device at a first location, the venue selection identifying a first venue from among a plurality of venues, the first venue located at a second location. The method further comprises the steps of requesting venue specific menu data from a venue server at the second location, wherein the venue specific menu data identifies a plurality of goods then available for production by the first venue and receiving to the order management server order data from the mobile device, the order data indicative of a current order for one or more goods from the plurality of goods then available from the first venue. The method still further comprises the steps of storing the order data at the order management server and, at a later time, receiving to the order management server location verification data from the mobile device, the location verification data identifying that the mobile device is now at the second location. Finally, the method further comprises the steps of in response to receipt of the location verification data, transmitting the order data from the order management server to the venue server to verify that the one or more goods identified in the order data are still available, and releasing the order data to the first venue for production (See Carroll, Paragraph 0011).

As per claim 14, Komori in view of Sullivan and Carroll discloses the method of claim 13, wherein the commodity data further includes a price of the selected commodity and tax type information for identifying whether the price of the selected commodity is a tax-included price 

As per claim 15, Komori discloses a method of settlement, comprising: identifying, by a registration device, a first commodity to be purchased (See Komori, Paragraph 0016); providing, by the registration device, first commodity data associated with the first commodity to a  settlement device, the first commodity data including a price of the first commodity and a first tax rate of the first commodity (See Komori, Paragraphs 0044-0047).
 Komori does not explicitly disclose in response to receiving a request indicating that a tax rate of the first commodity should be changed, calculating, by the settlement device, a total cost of the first commodity based on the price of the first commodity and a second tax rate of the first commodity; if the request indicating that the tax rate of the first commodity should be changed is not received, calculating, by the settlement device, the total cost of the first commodity based on the price of the first commodity and the first tax rate; and settling, by the settlement device, a transaction based on the total cost of the first commodity. However, Sullivan teaches in response to receiving a request indicating that a tax rate of the first commodity should be changed, calculating, by the settlement device, a total cost of the first commodity based on the price of the first commodity and a second tax rate of the first commodity (See Sullivan, Paragraphs 0054; 0061; 0065; 0075-0076); if the request indicating that the tax rate of the first commodity should be changed is not received, calculating, by the settlement device, the total 
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of Sullivan within the teaching of Komori with the motivation of providing the transaction tax compliance system includes data and formulae that allow for accurate transaction tax compliance. The system calculates the tax based on: 1) the applicable tax situs (the taxing location), 2) the applicable international, federal, state, and local tax rates and limitations, 3) product- and/or service-based exemptions  (exemptions based upon the taxable status of a product or service), 4) entity- and/or usebased exemptions (exemptions based upon the taxable status of a purchaser or seller or upon the use to which the purchase will be put), and 5) the appropriate method of rounding. The system also imports the tax liability information into the applicable tax return; the returns can be completed and printed for execution and mailing. The automation of these functions substantially reduces the transaction tax compliance burdens sellers and purchasers suffer. Further, users no longer need to research and analyze transaction tax laws and rules, as it is included in the system (See Sullivan, Paragraph 0006).
In addition, as best understood, Sullivan in view of Komori disclose all of the limitations above. The combination of Sullivan/ Komori does not explicitly disclose “a plurality of commodities to be purchased including”, “commodity data associated with the plurality of commodities”, “displaying, by a touch panel of the settlement device, a list of the plurality of commodities; receiving, by the touch panel, a selection of the first commodity from the list by a user, the selection indicating that a tax rate of the first commodity should be changed”: “selection”, “ and 
However, Carroll teaches “a plurality of commodities to be purchased including”, “commodity data associated with the plurality of commodities”, “displaying, by a touch panel of the settlement device, a list of the plurality of commodities (See Carroll, Fig.1; Fig.5-Fig.6; Paragraphs 0047-0051; 0065; 0078; 0100; 0103; 0105-0106); receiving, by the touch panel, a selection of the first commodity from the list by a user, the selection indicating that a tax rate of the first commodity should be changed”: “selection”(See Carroll, Fig.1; Fig.5-Fig.6; Paragraphs 0047-0051; 0065; 0078; 0100; 0103; 0105-0106; 0109) , “ and (b) providing, a visual indicator of the settlement device, a visual indication; if the selection of the first commodity”, “the visual indicator providing the visual indication” See Carroll, Fig.1; Fig.5-Fig.6; Paragraphs 0047-0051; 0065; 0078; 0100; 0103; 0105-0106; 0109).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of Carroll within the teachings of Sullivan and Komori with the motivation of providing a method for managing remotely placed orders comprising the steps of receiving to an order management server a venue selection from a mobile device at a first location, the venue selection identifying a first venue from among a plurality of venues, the first venue located at a second location. The method further comprises the steps of requesting venue specific menu data from a venue server at the second location, wherein the venue specific menu data identifies a plurality of goods then available for production by the first venue and receiving to the order management server order data from the mobile device, the order data indicative of a current order for one or more goods from the plurality of goods then available from the first venue. The method still further comprises the steps of storing the order data at the order management server and, at a later time, receiving to 
 
 As per claim 16, Komori in view of Sullivan and Carroll discloses wherein “the visual indication is light of a first color, the method” further comprising: providing, by the registration device, a transaction code associated with the transaction to the settlement device (See Komori, Paragraphs 0044-0047); and in response to receiving the transaction code, providing, by “the visual” indicator and the settlement device, light of a first “second” color different from the first color (See Komori, Paragraphs 0030; 0051; 0053-0054).

As per claim 18, Komori in view of Sullivan and Carroll discloses the method wherein the first commodity data further includes tax type information for identifying whether the price of the first commodity is a tax-included price including a tax amount (See Sullivan, Paragraphs 0054; 0061; 0065; 0075-0076) or a tax-excluded price not including the tax amount, the method further comprising: in response to both (a) receiving the request indicating that the tax rate of the first commodity should be changed and (b) the tax type information indicating that the price of the first commodity is the tax-included price, changing, by the settlement device, the price of the first commodity based on the first tax rate and the second tax rate (See Sullivan, Paragraphs 0054; 0061; 0065; 0075-0076).



As per claim 20, Komori in view of Sullivan and Carroll discloses the method “wherein” the plurality of commodities includes a second commodity to be purchased, and wherein the commodity data further includes a price of the second commodity, a tax rate of the second commodity, and an indication that the tax rate of the second commodity cannot be changed, the method” further comprising: calculating, by the settlement device, a total cost of the second commodity based on the price of the second commodity and the tax rate of the second commodity, wherein the transaction is settled based on the total cost of the first commodity and the total cost of the second commodity (See Komori, Paragraphs 0015; 0025; 0047-0048; 0050).

Response to Arguments
Applicant’s arguments filed on 07/20/21 with respect to claim(s) 1-8, 10-16 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANEL FRENEL whose telephone number is (571)272-6769. The examiner can normally be reached M-F 9:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANEL FRENEL/Primary Examiner, Art Unit 3687